Title: From Benjamin Franklin to Van de Perre & Meÿners, 23 April 1780
From: Franklin, Benjamin
To: Van de Perre & Meÿners


Gentlemen,
Passy, April 23. 80.
I duly received the Letter you did me the honour of writing to me the 6th. Instant: I took the first Opportunity of Communicating it to Commodore Jones, and I send you inclosed the Answer I have received from him, by which you will perceive that he absolutely denies his having used any force to obtain from your Captain the declaration he made that the Cargo was English Property but asserts that the said Declaration was voluntarily made, the Captain supposing him and his ship the alliance to be English. However this may be, I shall communicate your demand to the Congress, and as we have good Laws and regular Courts of admiralty in all the states, for the trial of Such Causes, I have no doubt of your obtaining that Justice which your Cause shall appear to merit. You will see by the enclos’d papers an Instance of the Regard to Justice shown by the Congress to the subjets of portugal, a Nation, which has been not only unfriendly to us, but whose king in the beginning of our troubles issued a very severe Edict against us. There is therefore no probability that like Justice will be refused to the subjects of their High Mightenesses whom the United states highly respect, and with whom they desire to maintain a good Understanding with a friendly and free Commerce between the two Nations. I have the honour to be, with respectful Consideration, Gentlemen &c.
Mrs. Van de Perre and Meyners Merchants at Midleburg, Holland.